Case: 18-60416      Document: 00515036379         Page: 1    Date Filed: 07/16/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                    No. 18-60416                               FILED
                                  Summary Calendar                         July 16, 2019
                                                                          Lyle W. Cayce
                                                                               Clerk
DO MUNG,

                                                 Petitioner

v.

WILLIAM P. BARR, U. S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A089 470 806


Before DENNIS, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM: *
       Do Mung, a native and citizen of Burma, petitions this court for review
of a decision of the Board of Immigration Appeals (BIA) dismissing his appeal
from the denial of his application for asylum and withholding of removal. He
argues that the immigration judge (IJ) exceeded the scope of the remand; that
the immigration court lacked jurisdiction in light of Pereira v. Sessions,
138 S. Ct. 2105, 2108 (2018); and that the record demonstrates that he suffered


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-60416    Document: 00515036379     Page: 2   Date Filed: 07/16/2019


                                 No. 18-60416

past persecution, has a well-founded fear of persecution, and that he is unable
to relocate within Burma. He also moves to supplement the record with a copy
of the United States Department of State 2017 Human Rights Report on
Burma.
      Mung’s arguments regarding jurisdiction and past persecution are
unexhausted. See 8 U.S.C. § 1252(d)(1); see also Omari v. Holder, 562 F.3d
314, 318 (5th Cir. 2009). Consequently, we lack jurisdiction to consider them.
§ 1252(d)(1).
      The Immigration and Nationality Act requires that this court “decide the
petition [for review] only on the administrative record on which the order of
removal is based.” 8 U.S.C. § 1252(b)(4)(A). Accordingly, Mung’s motion to
supplement is denied.
      Mung’s claim that the IJ exceeded the scope of the remand is without
merit. The BIA’s remand order did not explicitly limit the scope of the IJ’s
inquiry.   Therefore, the remand was effective for the stated purpose,
determining whether Mung had a well-founded fear of persecution, and for
consideration of all other matters the IJ deemed appropriate. See Matter of
Patel, 16 I. & N. Dec. 600, 601 (BIA 1978); Bianco v. Holder, 624 F.3d 265, 274
(5th Cir. 2010).
      Finally, changes in country conditions, namely, the rise to power of the
pro-democracy political party he supported, make it unlikely that he would be
forced to serve a 25-year sentence for engaging in pro-democracy activities
critical of the prior military regime. As such, Mung has failed to demonstrate
that the record compels the conclusion that it is more likely than not that he
will be persecuted because of his political beliefs if he returns to Burma.
See Efe v. Ashcroft, 293 F.3d 899, 906 (5th Cir. 2002).




                                       2
    Case: 18-60416   Document: 00515036379   Page: 3   Date Filed: 07/16/2019


                              No. 18-60416

     In light of the foregoing Mung’s petition for review is DENIED IN PART
and DISMISSED IN PART for lack of jursidiction. His motion to supplement
the record is DENIED.




                                    3